Title: From Benjamin Franklin to the Managers of the Pennsylvania Hospital, 14 February 1773
From: Franklin, Benjamin
To: Managers of the Pennsylvania Hospital


Gentlemen,
London, Feb. 14. 1773
I received your Favours of Oct. 20. and Nov. 4. which I communicated to Mr. Barclay and Dr. Fothergill; and we have acted in Compliance with the Directions therein contained, by selling Part of the Stock and paying your Drafts. I suppose Mr. Barclay has informed you of the Particulars. I wish you Joy of so considerable an Acquisition to the Hospital, which makes me the happier as I had some hand in advising the Appropriation of the Money to that Institution, and hardly expected I should live to see it in Possession. I hope Circumstances will admit of its being so dispos’d of as to produce a settled Revenue towards the Support of the House. With great Esteem and Respect, I am, Gentlemen, Your most obedient humble Servant
B Franklin
Israel Pemberton, and others, Managers of the Hospital
